

115 HR 5540 IH: Disarm Hizballah Act
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5540IN THE HOUSE OF REPRESENTATIVESApril 17, 2018Mr. Suozzi (for himself and Mr. Kinzinger) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Director of National Intelligence to prepare a National Intelligence Estimate on
			 Hizballah, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disarm Hizballah Act. 2.FindingsCongress makes the following findings:
 (1)The Department of State designated Hiz­bal­lah as a terrorist organization in 1997. (2)Hizballah constitutes a grave and present danger to the United States and the interests and allies of the United States by conducting armed interference in multiple conflicts, most notably those of Yemen, Iraq, and Syria.
 (3)Hizballah has been sanctioned under the Hizballah International Financing Prevention Act of 2015 and designated pursuant to multiple executive orders and provisions of law to deter and prevent the financing of Hizballah’s operations. While impactful, the diverse and deadly arsenal of Hizballah, its procurement, and its continuous expansion have not been addressed.
 (4)The illegal transfer of weapons to Hizballah constitutes an imminent danger to the Middle East and the allies of the United States, as these weapons foment instability in an already volatile region.
 (5)According to an outgoing commander of the Israel Air Force, Israel has attacked dozens of convoys bringing arms to Hizballah and other groups on several Israeli fronts, including from Syria, over the past 5 years.
 (6)Pursuant to United Nations Security Council Resolution 1701, the United Nations Interim Force in Lebanon (hereinafter referred to as UNIFIL) has a responsibility to assist the Lebanese Armed Forces in taking steps towards the establishment of an area free of armed personnel, assets, and weapons other than those of the Lebanese government and of UNIFIL.
 (7)Pursuant to United Nations Security Council Resolutions 1701 (2006), 2373 (2017), and 1559 (2004), all Lebanese and non-Lebanese militias should disband and disarm, and the borders of Lebanon must be secured with a full deployment of the Lebanese Armed Forces as the only armed representative of the State.
 (8)As noted in numerous reports discussing the implementation of United Nations Security Council Resolutions 1559 (2004) and 1701 (2006) no disarmament of Hizballah has occurred, and the borders of Lebanon, particularly in southern Lebanon, are not secure.
 (9)Pursuant to United Nations Security Council Resolution 1701 (2006) the sale or supply to any entity or individual within Lebanon of arms and related material shall be prevented.
 (10)In September 2017, the mandate of UNIFIL was expanded to allow it to take all necessary action to stop its area of operations from being used for hostile activities and to step up its patrols and inspections to disrupt Hizballah’s illicit activities.
 (11)Pursuant to United Nations Security Council Resolution 2231, without proper authorization from the United Nations Security Council, it is forbidden to import, export, or re-export to, into, or from Iran, whether directly or indirectly, any significant arms or arms-related material.
 3.Policy of the United States regarding UNIFIL and HizballahIt is the policy of the United States to— (1)strengthen UNIFIL efforts to demilitarize southern Lebanon and neutralize the missile capabilities of Hizballah;
 (2)use all available diplomatic, legislative, and economic means to detect and deter the illegal transfer of weapons from Iran to Hizballah, both regionally and internationally;
 (3)implement the weapons embargo established in United Nations Security Council Resolution 2231 and to implement United Nations Security Council Resolution 1701 and the Taif accords, among other international resolutions; and
 (4)work with the Government of Lebanon, UNIFIL, and regional partners to develop a milestone timeline to implement a strategy towards the disarmament of Hizballah.
 4.Sense of Congress regarding international cooperation in neutralizing Hiz­bal­lahIt is the Sense of Congress that the United States should— (1)cooperate closely with the Government of Israel in working to neutralize the capabilities of Hizballah and definitively halting the illegal transfer of weapons to and procurement of weapons for Hizballah; and
 (2)engage the Government of Lebanon to tactically secure its borders and disarm all militias operating in Lebanon.
 5.National Intelligence Estimate on Hiz­bal­lahNot later than 90 days after enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State, shall commission and produce a National Intelligence Estimate on Hizballah. Such National Intelligence Estimate shall include each of the following:
 (1)A full accounting of the entirety of Hizballah’s rocket arsenal. (2)An evaluation of the success of the UNIFIL mandate.
 (3)An evaluation of the tactical capabilities of Hizballah, including such capabilities related to defense.
 (4)A detailed description of the supply routes used in the illegal procurement of weapons for Hizballah.
 (5)An estimate on the international operations that support Hizballah’s network. (6)An accounting of the effects of the interference of Hizballah in conflicts through the Middle East region.
 (7)An assessment of how Hizballah raises, holds, and spends funds in territories where UNIFIL operates.
			